Citation Nr: 0943654	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

Entitlement to an initial schedular evaluation in excess of 
20 percent for service-connected chronic fatigue syndrome 
(CFS) with sleep disorder, headaches, and short-term memory 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO granted 
service connection for CFS with sleep disorder, headaches, 
and short-term memory loss to which it assigned an initial 20 
percent disability evaluation.  The Veteran is contesting the 
initial disability evaluation assigned.

The Board observed that the Veteran submitted a copy of a 
February 2009 VA medical examination report over 90 days 
after the case was certified to the Board.  Under 38 C.F.R. 
§ 20.1304 (2009), for evidence to be accepted after the 
expiration of the 90-day period, "good cause" must be 
shown.  To that end, the Veteran filed a Motion to File 
Evidence Out of Time in April 2009.  That motion was granted 
in May 2009.  The Board observes, in any event, that VA has 
constructive possession of VA-generated documents that could 
reasonably be expected to be part of the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Veteran waived 
initial RO consideration of the new evidence submitted in 
April 2009.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) and entitlement to an 
extraschedular rating are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be advised if further action is required on his part.


FINDING OF FACT

Since service connection has been in effect the Veteran's 
service-connected CFS with sleep disturbance, headaches, and 
short-term memory loss is manifested by no more than the 
restriction of daily activities to approximately 50 percent 
of the pre-illness level.





CONCLUSION OF LAW

Effective March 23, 2003, the criteria for a schedular 
disability evaluation of 40 percent for the Veteran's 
service-connected CFS with sleep disturbance, headaches, and 
short-term memory loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic 
Code 6354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected CFS with sleep disturbance, 
headaches, and short-term memory loss has been rated 20 
percent disabling by the RO under the provisions of 
Diagnostic Code 6354.  38 C.F.R. § 4.88b.  

CFS includes debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms.

A 10 percent rating is assigned for signs and symptoms of CFS 
that wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year 
or the symptoms are controlled by continuous medication.

A 20 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.

A 40 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.

A 60 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.

A 100 percent rating is assigned for signs and symptoms of 
CFS that are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care. 

38 C.F.R. § 4.88b, Diagnostic Code 6354.

A Note to Diagnostic Code 6354 provides that, for the purpose 
of rating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician. 

On May 2005 VA mental disorders examination, the Veteran 
reported memory and concentration problems that rendered him 
unable to focus on his job as a technical writer and was 
unable to complete his last writing contract in 2004.  He 
indicated that he would fall asleep at his desk.  The Veteran 
complained of waking up exhausted, being easily fatigued from 
physical tasks, and restless sleep.  The examiner's Axis I 
diagnosis was of depressive disorder not otherwise specified 
secondary to an inability to work due to concentration 
problems and chronic back pain.

On VA joints examination in May 2005, the Veteran stated that 
he had trouble driving because it caused fatigue and he 
tended to fall asleep while driving.  He reported nodding off 
at his computer, and stated that he did not feel refreshed 
upon waking.  Headaches occurred three or four times a week, 
and the Veteran spoke of short-term memory problems since 
1992.  There was intermittent migrating joint pain.  The 
examiner diagnosed, inter alia, CFS, a sleep disorder of 
undetermined etiology, recurrent headaches of undetermined 
etiology, and short-term memory loss.

On January 2007 VA CFS examination, the Veteran reported 
headaches three or four times a week, migratory joint pains 
that worsened with activity, neuropsychological symptoms, 
generalized aches and pains, impaired short-term memory, as 
well as poor and unrefreshing sleep.  He indicated that his 
activity level was 50 percent of his pre-CFS capabilities.  
He could not drive due to fatigue and asserted that 
concentration problems rendered work with the Texas Wildlife 
Commission impossible.  As well, according to him, his 
position with the Texas Wildlife Commission was too 
physically challenging.  The diagnosis was of CFS.

On October 2007 VA CFS examination, the Veteran indicated 
that his symptoms were constant but their severity waxed and 
waned.  He complained of myalgias, tiring easily to include 
when attempting to exercise, headaches every day or two, and 
had unrefreshing sleep.  He indicated that he worked for the 
United States Department of Agriculture (USDA) where he 
engaged in data entry.  He missed three weeks of work during 
the preceding 12 months due to back pain and headaches and 
also due to increased fatigue.  The Veteran indicated that he 
tried to help around the house, mowed the lawn, and worked on 
his car.  The examiner diagnosed CFS, still able to maintain 
employment.

On February 2009 VA CFS examination, the Veteran reported 
migratory joint pain, headaches, disturbed sleep lasting 
three to four hours, excessive somnolence preventing driving, 
and generalized muscular aches and pains.  The Veteran 
reported that he left his job at the USDA in December 2008 
due to impaired concentration.  The examiner diagnosed CFS 
with moderate disability which is progressing.
The foregoing examination reports reflect a disability 
picture that approximates that which is required for a 40 
percent disability evaluation under Diagnostic Code 6354.  
The Veteran has indicated that his daily activity level is 50 
percent of his pre-illness daily activity level.  No examiner 
has disputed the Veteran's contention, and he is entirely 
competent to offer such an assessment.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Thus, based on the Veteran's decreased 
daily capabilities alone, a 40 percent evaluation for his 
service-connected CFS with sleep disturbance, headaches, and 
short-term memory loss is warranted.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  The Board notes that because the 
Veteran's CFS symptomatology has not been said to have caused 
his activity level to fall below 50 percent of his pre-
illness activity level at any time during the appellate 
period and because no incapacitation within the meaning of 
the applicable regulation has been shown, a 40 percent 
evaluation is appropriate for the entire appellate period.  
Id. (Note); Fenderson, supra.  

The Board recognizes that the Veteran's service-connected 
disability appears to have worsened recently, as he has been 
compelled to leave a nonphysically demanding job due to CFS 
symptoms.  The evidence of record at this time, however, is 
insufficient for the assignment of a 60 percent disability 
evaluation because a minimum of six weeks of annual 
incapacitation is not evident from a thorough review of the 
record, and the Veteran's activity level is not shown to be 
less than 50 percent of its pre-CFS level.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6354.

The Board also acknowledges the Veteran's statements that his 
CFS caused him to leave his place of employment.  
Extraschedular consideration is warranted when a case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  The Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); VAOPGCPREC 6-96.  Thus, as noted in the Introduction 
section, the Board will remand the matter to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for appropriate consideration.  

In sum, during the rating period on appeal an increased 
rating to 40 percent and no higher is warranted.  To this 
extent the appeal is granted.




Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in August 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in May 2004 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA medical records, and the Veteran has been 
afforded several VA medical examinations in connection with 
his claim.  The Board observes, moreover, that the Veteran's 
claim will receive further consideration by the RO.  
Significantly, neither the Veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Effective March 23, 2003, an evaluation of 40 percent for the 
Veteran's service-connected CFS with sleep disturbance, 
headaches, and short-term memory loss is granted subject to 
the law and regulations governing the disbursement of VA 
monetary benefits.





REMAND

For procedural and other reasons outlined below, a remand to 
the RO is necessary.

The RO expressly considered and declined to refer the rating 
of the Veteran's CFS with sleep disturbance, headaches, and 
short-term memory loss to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for assignment 
of an extraschedular rating commensurate with the average 
earning capacity impairment.

The governing criterion for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the record shows that the Veteran claims to 
have resigned from at least two positions due to his service-
connected CFS.  He worked for the Texas Wildlife Commission 
but could not continue his employment because it was too 
physically demanding.  He then secured employment with the 
USDA only to find that he lacked sufficient concentration to 
perform his duties.  VA examiners have not questioned or 
doubted the Veteran's contentions regarding his inability to 
work as a result of his CFS.  

Based on the Board's review of the above-discussed evidence, 
the Board concludes that consideration should be given to 
referral to the Undersecretary for Benefits or the Director 
of the Compensation and Pension Service for extraschedular 
rating consideration.

As indicated above, the Veteran has indicated that he is 
unable to work due to his service-connected CFS with sleep 
disturbance, headaches, and short-term memory loss and his 
service-connected low back disability.  A request for total 
disability rating, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Thus, the matter is remanded to the RO for 
consideration.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from the Veteran information 
regarding recent treatment for CFS to 
include names of healthcare providers and 
dates of service.  With regard to VA 
treatment, associate all records with the 
claims file.  Regarding non-VA treatment, 
the Veteran should complete the requisite 
release and the RO/AMC should make 
reasonable efforts to obtain the records 
and associate them with the claims file.

2.  Refer this case to the Director of the 
Compensation and Pension Service or the 
Undersecretary for Benefits for 
consideration of an extraschedular rating 
for the Veteran's service-connected CFS 
with sleep disturbance, headaches, and 
short-term memory loss under the 
provisions of 38 C.F.R. § 3.321(b)(1).

3.  After completing the aforementioned, 
adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability.  If the 
decision is adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


